In an action to recover damages for wrongful death, etc., the defendant Jasmine Luyster appeals from an order of the Supreme Court, Nassau County (Joseph, J.), entered May 9, 2003, which denied her motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
Ordered that the order is affirmed, with costs.
The plaintiffs decedent died as the result of injuries sustained when a vehicle driven by the defendant Jasmine Luyster, in which he was a passenger, was struck by a vehicle driven by the defendant Denise McDermott. The plaintiff commenced this action to recover damages, inter alia, for wrongful death. Luyster moved for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
Luyster failed to demonstrate her prima facie entitlement to judgment as a matter of law by demonstrating that she was neither negligent in the happening of the collision, or that her negligence, if any, was not a proximate cause of the damages alleged (see Ferrara v Castro, 283 AD2d 392, 393 [2001]; Siegel v Sweeney, 266 AD2d 200, 201 [1999]). Thus, the Supreme Court properly denied her motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her. Ritter, J.P., Krausman, Luciano and Cozier, JJ., concur.